Citation Nr: 0501749	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-27 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel









INTRODUCTION

The appellant's spouse served with the Armed Forces of the 
United States from April 1944 to October 1945, and died in 
December 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of death.  



FINDINGS OF FACT

1.  According to the certificate of death, the appellant's 
spouse died in December 1988 from cardiorespiratory arrest 
due to hypertensive arteriosclerotic disease.

2.  Service connection was not in effect for any disability 
during the appellant's spouse's lifetime.

3.  The record contains no indication that the appellant's 
spouse's death was proximately due to or the result of a 
service-connected disease or injury.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1316 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are assessed before the merits of the 
appeal.

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in February 2002 notice letter.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter recited the legal 
standards to establish entitlement to service-connected death 
benefits.  VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  Additionally, VA 
sent a November 2003 VCAA update letter after the rating 
decision, detailing the evidence it had received, as well as 
outlining its responsibilities for obtaining any additional 
evidence.  VA generally advised the appellant to submit any 
and all information or evidence supporting her claim.

The February 2002 letter was issued before the March 2002 
rating decision, which fulfills the timing requirement in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (holding that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefit).  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c).  Here, the RO received information from 
the appellant's time of service, medical records from the 
Veterans Memorial Hospital from March 1969 to December 1988, 
and a September 2003 statement from the appellant.  It is 
noted that in this latter statement, the appellant recalled 
that her spouse had been admitted to the Ricardo Maningo 
Hospital in 1941 for hypertension.  Because, however, the 
attending physician had died, she could not provide these 
records.  Additionally, the appellant stated that her husband 
had been admitted to the Southern Islands Hospital in Cebu 
City in 1943 for hypertension with Dr. Gali as the attending 
physician.  The RO gave the appellant 60 days to submit any 
such records at an informal conference, and as none were 
received, a January 2004 supplemental statement of the case 
considered the case as it stood.  

Under VCAA, the duty to assist also includes obtaining a 
medical opinion if necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4) (2004).  In this case, the record 
fails to establish that the appellant's spouse suffered "an 
event, injury or disease in service" as it relates to the 
cause of his death.  Under these circumstances, any opinion 
concerning whether a disability is linked to service would be 
speculative, and a VA medical opinion is not necessary to 
make a decision on the appellant's claim.

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.


I.  Facts

The only record from the appellant's spouse's period of 
service is an Affidavit for Philippine Army Personnel.  Under 
a request to indicate all wounds and illness incurred during 
service was "None."  

Private medical records from the Veterans Memorial Medical 
Center indicate that in 1969 the appellant's spouse had a 
diagnosis of arteriosclerotic heart disease.  A 1975 
radiographic report of the chest showed slightly prominent 
and atherosclerotic aortic knob.  A 1981 notation indicated 
hypertension and congestive heart failure, and that the 
hypertension had been known for several years.  

In December 1988, the appellant's spouse died of an immediate 
cause of cardiorespiratory arrest, with an antecedent cause 
of hypertensive arteriosclerotic heart disease.  

In a September 2003 statement, the appellant asserted that 
her husband had complained of unstable blood pressure since 
their marriage in 1942.  As mentioned above, she stated that 
her spouse had been treated in 1941 and 1943 for 
hypertension.  


II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  To establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1316; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Certain chronic diseases, like cardiovascular-renal disease 
which includes hypertension, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).


III.  Analysis

The appellant's spouse did not have a service-connected 
disability during his life.  According to the certificate of 
death, the appellant's spouse died of cardiorespiratory 
arrest, with an antecedent cause of hypertensive 
arteriosclerotic heart disease.  

The only record from that time indicates the appellant's 
spouse did not sustain any wounds or illness during service.  
Such a lapse of time between service separation (1945) and 
the earliest documentation of heart disease (1969) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Though the appellant asserted that her spouse complained of 
unstable blood pressure since the time they were apparently 
married in 1942, and that he was admitted to a hospital in 
1943 for hypertension, these events, even if true, precede 
the veteran's service.  Compensation for pre-existing disease 
is not contemplated by the laws and regulations governing 
service connection.  Regardless, there is no objective 
medical evidence of record even suggesting that the 
appellant's spouse had hypertension before, or during 
service.  Nor is there evidence the appellant's spouse 
incurred cardiovascular-renal disease, including 
hypertension, within the presumptive period defined in 
38 C.F.R. § 3.307.  

Thus, the preponderance of the evidence is against the claim 
of service connection for the cause of death, and the benefit 
of the doubt is not for application.  The appellant's claim 
must be denied.  



ORDER

Entitlement to service connection for the cause of death is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


